Plaintiff in error was convicted in the county court of Marshall county, at the January, 1911, term, of selling intoxicating liquor, and on the 18th day of February, thereafter, was adjudged to pay a fine of fifty dollars and be confined in the county jail for a period of thirty days. The proof upon which the conviction is based is very unsatisfactory. There are other irregularities complained of, and upon the whole record we think this judgment should be reversed and the cause remanded for a new trial. It is so ordered.